                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 1 of 29



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (030204)
                                                Christopher J. Bendau (032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiffs
                                            6
                                                                          UNITED STATES DISTRICT COURT
                                            7
                                                                                 DISTRICT OF ARIZONA
                                            8
                                            9    Nicole Wasilishin and Felicia Hunt,            No.
                                                 individually, and on behalf of all others
                                           10    similarly situated,
                                                                                                FLSA COLLECTIVE ACTION
                                           11                           Plaintiffs,             COMPLAINT
BENDAU & BENDAU PLLC




                                           12    v.
                                                                                                (Demand for Jury Trial)
                       Phoenix, AZ 85060




                                           13    We Begg to Differ LLC, an Arizona
                        P.O. Box 97066




                                                 Limited Liability Company, We Begg to
                                           14    Differ DC Ranch LLC, an Arizona
                                                 Limited Liability Company, We Begg to
                                           15    Differ Mercado LLC, an Arizona
                                                 Limited Liability Company, We Begg to
                                           16    Differ Watermark LLC, an Arizona
                                                 Limited Liability Company, and
                                           17    Prokopios Verros and Jane Doe Verros,
                                                 a married couple,
                                           18
                                                                        Defendants.
                                           19
                                           20
                                                       Plaintiffs, Nicole Wasilishin (“Plaintiff Wasilishin”) and Felicia Hunt (“Plaintiff
                                           21
                                           22   Hunt”) (collectively, “Plaintiffs”), individually, and on behalf of all other persons
                                           23   similarly situated, allege as follows:
                                           24
                                                                             PRELIMINARY STATEMENT
                                           25
                                                       1.     Plaintiffs bring this action on behalf of themselves and all similarly-situated
                                           26
                                           27   current and former servers and bartenders of Defendants who were compensated at a rate
                                           28
                                                                                             -1-
                                           29
                                           30
                                                    Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 2 of 29



                                                of less than the applicable Arizona and federal minimum wage on account of receiving
                                            1
                                            2   tips in a given workweek.
                                            3           2.    Plaintiffs, individually, and on behalf of all others similarly-situated, bring
                                            4
                                                this action against Defendants1 for their unlawful failure to pay minimum wage in
                                            5
                                                violation of the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                            6
                                            7           3.    Plaintiffs bring a collective action under the FLSA to recover the unpaid
                                            8   minimum wages owed to them individually and on behalf of all other similarly-situated
                                            9
                                                employees, current and former, of Defendants. Such similarly-situated employees,
                                           10
                                                current and former, are referred to as the “Collective Members.”
                                           11
BENDAU & BENDAU PLLC




                                           12           4.    The Collective Members are all current and former servers and bartenders
                       Phoenix, AZ 85060




                                           13   who were employed by Defendants at any time starting three years before this Complaint
                        P.O. Box 97066




                                           14
                                                was filed, up to the present.
                                           15
                                                        5.    This is an action for unpaid wages, liquidated damages, interest, attorneys’
                                           16
                                           17   fees, and costs under the FLSA and Arizona wage law.

                                           18           6.    The FLSA was enacted “to protect all covered workers from substandard
                                           19
                                                wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                           20
                                                exempt employees a minimum wage of pay for all time spent working during their
                                           21
                                           22   regular 40 hour workweeks. The FLSA’s definition of the term “wage,” in turn,

                                           23   recognizes that under certain circumstances, an employer of tipped employees may credit
                                           24
                                           25
                                           26   1
                                                      All Defendants to this action are collectively referred to as either “Eggstasy” or
                                           27   “Defendants” unless specified otherwise.
                                           28
                                                                                             -2-
                                           29
                                           30
                                                  Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 3 of 29



                                                a portion of its employees’ tips against its minimum wage obligation, a practice
                                            1
                                            2   commonly referred to as taking a “tip credit.”
                                            3           7.    Under 29 U.S.C. § 203(m) and its supporting regulations, employers must
                                            4
                                                allow their tipped employees to retain all tips earned, except to the extent that they
                                            5
                                                require the tipped employees to participate in a valid tip pooling arrangement. A valid tip
                                            6
                                            7   pooling arrangement includes only employees who customarily and regularly receive
                                            8   tips.
                                            9
                                                        8.    The Arizona Minimum Wage Act, A.R.S. § 23-363, establishes a minimum
                                           10
                                                wage within the State of Arizona. A.R.S. § 23-363 recognizes that, under certain
                                           11
BENDAU & BENDAU PLLC




                                           12   circumstances, employers may impose a maximum tip credit on the wages of their tipped
                       Phoenix, AZ 85060




                                           13   employees of $3.00 per hour.
                        P.O. Box 97066




                                           14
                                                        9.    The FLSA, in turn, requires that employers comply with any State law that
                                           15
                                                establishes a higher minimum wage than that established by the FLSA. See 29 U.S.C. §
                                           16
                                           17   218(a). Therefore, federal law requires that all Arizona employers comply with the

                                           18   minimum wage standards set forth by the Arizona Wage Act and limits the maximum
                                           19
                                                allowable tip credit to $3.00 per hour. See Hanke v. Vinot Pinot Dining LLC, Case No.
                                           20
                                                2:15-cv-01873-SMM, Dkt. 51, at 4:6-11 (D. Ariz. March 21, 2018) (“both the FLSA and
                                           21
                                           22   AWA allow Arizona employers to take a maximum tip credit of $3.00 against their

                                           23   minimum wage obligations to “tipped” employees”); see also Montijo v. Romulus, Inc.,
                                           24
                                                2015 WL 1470128, at *5 n. 4 (D. Ariz. March 30, 2015) (same).
                                           25
                                                        10.   For example, the Arizona minimum wage in 2016 was $8.05. If an
                                           26
                                           27   employer of tipped employees has satisfied its tip credit obligations, it may impose a tip

                                           28
                                                                                             -3-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 4 of 29



                                                credit on that overtime rate of up $3.00 per hour, for a total minimum hourly rate of
                                            1
                                            2   $5.05.
                                            3            11.   Pursuant to the FLSA, 29 U.S.C. § 203(m), and Arizona wage and hour
                                            4
                                                law, employers may impose a tip credit on their tipped employees’ wages, on the
                                            5
                                                condition that, among other requirements, such employees have been informed by the
                                            6
                                            7   employer of the provisions of 29 U.S.C. § 203(m).
                                            8            12.   The Defendants paid Plaintiffs and the Collective Members a sub-minimum
                                            9
                                                wage, ostensibly according to the tip-credit provisions of the FLSA, which allow an
                                           10
                                                employer to pay an hourly wage less than the statutory minimum wage, provided that the
                                           11
BENDAU & BENDAU PLLC




                                           12   employer complies with the requirements of the tip-credit provisions of 29 U.S.C. §
                       Phoenix, AZ 85060




                                           13   203(m). However, the Defendants did not comply with the requirements of the tip-credit
                        P.O. Box 97066




                                           14
                                                provisions and thus cannot avail themselves of the tip-credit provisions of the FLSA.
                                           15
                                                         13.   For all hours for which Plaintiffs and the Collective Members were paid by
                                           16
                                           17   the Defendants, their rate of pay rate was the sub-minimum tip credit wage.

                                           18            14.   Defendants failed to inform Plaintiffs and the Collective Members of the
                                           19
                                                provisions of 29 U.S.C. § 203(m) at any time during the duration of their employment
                                           20
                                                with Defendants. As such, the Defendants were not entitled to impose any tip credit upon
                                           21
                                           22   Plaintiffs’ and the Collective Members’ wages, and the Defendants should have therefore

                                           23   paid the full Arizona minimum wage to Plaintiffs and the Collective Members for all time
                                           24
                                                they worked during the course of their regular 40-hour workweeks.
                                           25
                                                         15.   Defendants also engaged in the regular policy and practice of deducting
                                           26
                                           27   wages from each of their tipped employees’–including Plaintiffs’ and the Collective

                                           28
                                                                                            -4-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 5 of 29



                                                Members’–paychecks allegedly to cover the cost of optional employee food and drink
                                            1
                                            2   allowances. Nonetheless, Defendants still charged their tipped employees–including
                                            3   Plaintiffs and the Collective Members–for all food and drink they consumed during their
                                            4
                                                employment with Defendants. Such conduct by Defendants brought necessarily brought
                                            5
                                                Defendants’ tipped employees’–including Plaintiffs’ and the Collective Members’–wages
                                            6
                                            7   below the applicable minimum wage, in violation of 29 U.S.C. § 203(m).
                                            8          16.    Defendants also engaged in the regular policy and practice of requiring
                                            9
                                                Plaintiffs and the Collective Members to attend weekly, unpaid server meetings. Such
                                           10
                                                conduct by Defendants brought necessarily brought Defendants’ tipped employees’–
                                           11
BENDAU & BENDAU PLLC




                                           12   including Plaintiffs’ and the Collective Members’–wages below the applicable minimum
                       Phoenix, AZ 85060




                                           13   wage, in violation of 29 U.S.C. § 206(a).
                        P.O. Box 97066




                                           14
                                                       17.    Therefore, Defendants did not pay Plaintiffs or the Collective Members the
                                           15
                                                applicable federal or Arizona minimum wage, in violation of 29 U.S.C. § 206 and A.R.S.
                                           16
                                           17   § 23-363, and were precluded from exercising a tip credit against Plaintiffs’ and

                                           18   Collective Members’ wages.
                                           19
                                                                             JURISDICTION AND VENUE
                                           20
                                                       18.    Plaintiffs reallege and incorporate by reference all allegations in all
                                           21
                                           22   preceding paragraphs.

                                           23          19.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           24
                                                29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the
                                           25
                                                United States.
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                  Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 6 of 29



                                                       20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                            1
                                            2   because acts giving rise to the claims of Plaintiffs and the Collective Members occurred
                                            3   within the District of Arizona, and Defendants regularly conduct business in and have
                                            4
                                                engaged in the wrongful conduct alleged in the Complaint – and, thus, are subject to
                                            5
                                                personal jurisdiction in – this judicial district.
                                            6
                                            7                                              PARTIES
                                            8          21.     Plaintiffs reallege and incorporate by reference all allegations in all
                                            9
                                                preceding paragraphs.
                                           10
                                                       22.     At all times material to the matters alleged in this Complaint, Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                           12   Wasilishin was an individual residing in Maricopa County, Arizona, and is a former
                       Phoenix, AZ 85060




                                           13   employee of Defendants.
                        P.O. Box 97066




                                           14
                                                       23.     At all material times, Plaintiff Wasilishin was a full-time, non-exempt
                                           15
                                                employee of Defendants who worked at Defendants’ Shea Boulevard location, located at
                                           16
                                           17   6990 East Shea Boulevard, Scottsdale, Arizona 85254; Defendants’ Via Linda location,

                                           18   located at 10155 East Via Linda Road, Scottsdale, Arizona 85258; and Defendants’ DC
                                           19
                                                Ranch location, located at 20755 North Pima Road, Scottsdale, AZ 85255, from
                                           20
                                                approximately January 2017 through approximately February 2018. Specifically,
                                           21
                                           22   Plaintiff Wasilishin worked for Defendants as a server from approximately January 2017

                                           23   through approximately January 2018.
                                           24
                                                       24.     At all times material to the matters alleged in this Complaint, Plaintiff Hunt
                                           25
                                                was an individual residing in Maricopa County, Arizona, and is a former employee of
                                           26
                                           27   Defendants.

                                           28
                                                                                               -6-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 7 of 29



                                                       25.    At all material times, Plaintiff Hunt was a full-time, non-exempt employee
                                            1
                                            2   of Defendants who worked at Defendants’ Defendants’ Shea Boulevard location, located
                                            3   at 6990 East Shea Boulevard, Scottsdale, Arizona 85254 from approximately December
                                            4
                                                2016 through approximately July 2017.
                                            5
                                                       26.    At all material times, Plaintiffs were employed by Defendants and paid as
                                            6
                                            7   tipped employees. Defendants employed Plaintiffs to perform various tipped and non-
                                            8   tipped duties, including, but not limited to, serving drinks and food to customers, tending
                                            9
                                                the bar, cleaning, busing tables, and other side work required of him by Defendants.
                                           10
                                                       27.    At all material times, Plaintiffs were employees of Defendants as defined
                                           11
BENDAU & BENDAU PLLC




                                           12   by the FLSA, 29 U.S.C. § 203(e)(1) and were non-exempt employees under 29 U.S.C. §
                       Phoenix, AZ 85060




                                           13   213(a)(1).
                        P.O. Box 97066




                                           14
                                                       28.    Plaintiffs have given their written consent to be party Plaintiffs in this
                                           15
                                                action pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to
                                           16
                                           17   this Complaint as “Exhibit A.”

                                           18          29.    Plaintiffs bring this action on behalf of themselves and on behalf of all
                                           19
                                                other persons similarly situated who are current or former tipped employees of
                                           20
                                                Defendants, including but not limited to servers and bartenders who agree in writing to
                                           21
                                           22   join this action seeking recovery under the FLSA.

                                           23          30.    Plaintiffs bring this action on behalf of themselves and on behalf of all
                                           24
                                                other similarly situated current and former employees of Defendants–specifically, servers
                                           25
                                                and bartenders whose hourly wages were subject to a tip credit and whose wages,
                                           26
                                           27   therefore, were less than the applicable statutory minimum wage.

                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 8 of 29



                                                       31.    Defendant We Begg to Differ LLC is an Arizona limited liability company,
                                            1
                                            2   authorized to do business in the State of Arizona and was at all relevant times Plaintiffs’
                                            3   and the Collective Members’ Employer as defined by 29 U.S.C. § 203(d).
                                            4
                                                       32.    Defendant We Begg to Differ LLC does business as “Eggstasy.”
                                            5
                                                       33.    Under the FLSA, Defendant We Begg to Differ LLC is an employer. The
                                            6
                                            7   FLSA defines “employer” as any individual who acts directly or indirectly in the interest
                                            8   of an employer in relation to an employee. Defendant We Begg to Differ LLC is the
                                            9
                                                owner of Eggstasy. At all relevant times, Defendant We Begg to Differ LLC had the
                                           10
                                                authority to hire and fire employees, supervised and controlled work schedules or the
                                           11
BENDAU & BENDAU PLLC




                                           12   conditions of employment, determined the rate and method of payment, and maintained
                       Phoenix, AZ 85060




                                           13   employment records in connection with Plaintiffs’ and the Collective Members’
                        P.O. Box 97066




                                           14
                                                employment with Eggstasy. Having acted in the interest of Eggstasy in relation to the
                                           15
                                                company’s employees, including Plaintiffs and the Collective Members, We Begg to
                                           16
                                           17   Differ LLC is subject to liability under the FLSA.

                                           18          34.    Defendant We Begg to Differ DC Ranch LLC is an Arizona limited
                                           19
                                                liability company, authorized to do business in the State of Arizona and was at all
                                           20
                                                relevant times Plaintiffs’ and the Collective Members’ Employer as defined by 29 U.S.C.
                                           21
                                           22   § 203(d).

                                           23          35.    Defendant We Begg to Differ DC Ranch LLC does business as “Eggstasy.”
                                           24
                                                       36.    Under the FLSA, Defendant We Begg to Differ DC Ranch LLC is an
                                           25
                                                employer. The FLSA defines “employer” as any individual who acts directly or
                                           26
                                           27   indirectly in the interest of an employer in relation to an employee. Defendant We Begg

                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 9 of 29



                                                to Differ DC Ranch LLC is the owner of Eggstasy. At all relevant times, Defendant We
                                            1
                                            2   Begg to Differ DC Ranch LLC had the authority to hire and fire employees, supervised
                                            3   and controlled work schedules or the conditions of employment, determined the rate and
                                            4
                                                method of payment, and maintained employment records in connection with Plaintiffs’
                                            5
                                                and the Collective Members’ employment with Eggstasy. Having acted in the interest of
                                            6
                                            7   Eggstasy in relation to the company’s employees, including Plaintiffs and the Collective
                                            8   Members, We Begg to Differ DC Ranch LLC is subject to liability under the FLSA.
                                            9
                                                      37.    Defendant We Begg to Differ Mercado LLC is an Arizona limited liability
                                           10
                                                company, authorized to do business in the State of Arizona and was at all relevant times
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiffs’ and the Collective Members’ Employer as defined by 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13         38.    Defendant We Begg to Differ Mercado LLC does business as “Eggstasy.”
                        P.O. Box 97066




                                           14
                                                      39.    Under the FLSA, Defendant We Begg to Differ Mercado LLC is an
                                           15
                                                employer. The FLSA defines “employer” as any individual who acts directly or
                                           16
                                           17   indirectly in the interest of an employer in relation to an employee. Defendant We Begg

                                           18   to Differ Mercado LLC is the owner of Eggstasy. At all relevant times, Defendant We
                                           19
                                                Begg to Differ Mercado LLC had the authority to hire and fire employees, supervised and
                                           20
                                                controlled work schedules or the conditions of employment, determined the rate and
                                           21
                                           22   method of payment, and maintained employment records in connection with Plaintiffs’

                                           23   and the Collective Members’ employment with Eggstasy. Having acted in the interest of
                                           24
                                                Eggstasy in relation to the company’s employees, including Plaintiffs and the Collective
                                           25
                                                Members, We Begg to Differ Mercado LLC is subject to liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 10 of 29



                                                       40.    Defendant We Begg to Differ Watermark LLC is an Arizona limited
                                            1
                                            2   liability company, authorized to do business in the State of Arizona and was at all
                                            3   relevant times Plaintiffs’ and the Collective Members’ Employer as defined by 29 U.S.C.
                                            4
                                                § 203(d).
                                            5
                                                       41.    Defendant We Begg to Differ Watermark LLC does business as
                                            6
                                            7   “Eggstasy.”
                                            8          42.    Under the FLSA, Defendant We Begg to Differ Watermark LLC is an
                                            9
                                                employer. The FLSA defines “employer” as any individual who acts directly or
                                           10
                                                indirectly in the interest of an employer in relation to an employee. Defendant We Begg
                                           11
BENDAU & BENDAU PLLC




                                           12   to Differ Watermark LLC is the owner of Eggstasy. At all relevant times, Defendant We
                       Phoenix, AZ 85060




                                           13   Begg to Differ Watermark LLC had the authority to hire and fire employees, supervised
                        P.O. Box 97066




                                           14
                                                and controlled work schedules or the conditions of employment, determined the rate and
                                           15
                                                method of payment, and maintained employment records in connection with Plaintiffs’
                                           16
                                           17   and the Collective Members’ employment with Eggstasy. Having acted in the interest of

                                           18   Eggstasy in relation to the company’s employees, including Plaintiffs and the Collective
                                           19
                                                Members, We Begg to Differ Watermark LLC is subject to liability under the FLSA.
                                           20
                                                       43.    Defendant Prokopios Verros and Jane Doe Verros are, upon information
                                           21
                                           22   and belief, husband and wife. They have caused events to take place giving rise to the

                                           23   claims in this Complaint as to which their marital community is fully liable. Prokopios
                                           24
                                                Verros is an owner of Eggstasy and was at all relevant times Plaintiffs’ and the Collective
                                           25
                                                Members’ employer as defined by the FLSA, 29 U.S.C. § 203(d). Jane Doe Verros is an
                                           26
                                           27   owner of Eggstasy.

                                           28
                                                                                           -10-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 11 of 29



                                                       44.    Under the FLSA, Defendants Prokopios Verros and Jane Doe Verros are
                                            1
                                            2   employers. The FLSA defines “employer” as any individual who acts directly or
                                            3   indirectly in the interest of an employer in relation to an employee. Defendants
                                            4
                                                Prokopios Verros and Jane Doe Verros are the owners of Eggstasy. At all relevant times,
                                            5
                                                they had the authority to hire and fire employees, supervised and controlled work
                                            6
                                            7   schedules or the conditions of employment, determined the rate and method of payment,
                                            8   and maintained employment records in connection with Plaintiffs’ and the Collective
                                            9
                                                Members’ employment with Eggstasy. As persons who acted in the interest of Eggstasy
                                           10
                                                in relation to the company’s employees, including Plaintiffs and the Collective Members,
                                           11
BENDAU & BENDAU PLLC




                                           12   Prokopios Verros and Jane Doe Verros are subject to individual liability under the FLSA.
                       Phoenix, AZ 85060




                                           13          45.    Plaintiffs are further informed, believe, and therefore allege that each of the
                        P.O. Box 97066




                                           14
                                                Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as
                                           15
                                                alleged in this Complaint.
                                           16
                                           17          46.    Defendants, and each of them, are sued in both their individual and

                                           18   corporate capacities.
                                           19
                                                       47.    Defendants are jointly and severally liable for the injuries and damages
                                           20
                                                sustained by Plaintiffs and the Collective Members.
                                           21
                                           22          48.    At all relevant times, Plaintiffs and the Collective Members were

                                           23   “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           24
                                                       49.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           25
                                                Defendants.
                                           26
                                           27
                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 12 of 29



                                                       50.    At all relevant times, Defendants were and continue to be “employers” as
                                            1
                                            2   defined by FLSA, 29 U.S.C. § 201, et seq.
                                            3          51.    Defendants individually and/or through an enterprise or agent, directed and
                                            4
                                                exercised control over Plaintiffs’ and the Collective Members’ work and wages at all
                                            5
                                                relevant times.
                                            6
                                            7          52.    At all relevant times, Plaintiffs and the Collective Members in their work
                                            8   for Defendants, were engaged in commerce or the production of goods for commerce.
                                            9
                                                       53.    At all relevant times, Plaintiffs and the Collective Members, in their work
                                           10
                                                for Defendants, were employed by an enterprise engaged in commerce that had annual
                                           11
BENDAU & BENDAU PLLC




                                           12   gross sales of at least $500,000.
                       Phoenix, AZ 85060




                                           13          54.    At all relevant times, all Defendants were joint employers of Plaintiffs and
                        P.O. Box 97066




                                           14
                                                the Collective Members. At all relevant times: (1) Defendants were not completely
                                           15
                                                disassociated with respect to the employment of Plaintiffs and the Collective Members;
                                           16
                                           17   and (2) Defendants were under common control. In any event, at all relevant times,

                                           18   Defendants were joint employers under the FLSA, 29 C.F.R. § 791.2(b), and Chao v. A-
                                           19
                                                One Med. Servs., Inc., 346 F.3d 908, 917-918 (9th Cir. 2003), and employed Plaintiffs
                                           20
                                                and the Collective Members.
                                           21
                                           22          55.    Further, at all relevant times, Defendants have operated as a “single

                                           23   enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants
                                           24
                                                perform related activities through unified operation and common control for a common
                                           25
                                                business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
                                           26
                                           27   Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).

                                           28
                                                                                            -12-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 13 of 29



                                                       56.    Defendants operate a chain of restaurants under the assumed name
                                            1
                                            2   “Eggstasy.” They advertise themselves as such on their website. The fact that they run
                                            3   each Eggstasy location identically and their customers can expect the same kind of
                                            4
                                                customer service regardless of the location is a significant advertising point of
                                            5
                                                Defendants.
                                            6
                                            7          57.    Defendants represent themselves to the general public as one restaurant
                                            8   company operating at multiple locations. They share employees, have a common
                                            9
                                                management, have a common ownership, have common use of the name “Eggstasy,”
                                           10
                                                pool their resources, operate from the same headquarters, share common statutory agents,
                                           11
BENDAU & BENDAU PLLC




                                           12   and have the same operating name. This is a family of restaurants that advertises together
                       Phoenix, AZ 85060




                                           13   on the same website, provides the same array of products and services to its customers,
                        P.O. Box 97066




                                           14
                                                and uses the same business model. The Eggstasy family of restaurants exists under the
                                           15
                                                control and direction of Defendants. This family of restaurants provides the same service
                                           16
                                           17   product to its customers by using a set formula when conducting its business. Part of that

                                           18   set formula is the wage violations alleged in this Complaint. These facts represent a
                                           19
                                                classic example of “corporate fragmentation.”
                                           20
                                                                              FACTUAL ALLEGATIONS
                                           21
                                           22          58.    Plaintiffs reallege and incorporate by reference all allegations in all

                                           23   preceding paragraphs.
                                           24
                                                       59.    Defendants own and/or operate as Eggstasy, an enterprise located in
                                           25
                                                Maricopa County, Arizona.
                                           26
                                           27
                                           28
                                                                                            -13-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 14 of 29



                                                      60.    Eggstasy is an enterprise that is a restaurant that serves food and drinks to
                                            1
                                            2   customers.
                                            3         61.    In approximately January 2017, Plaintiff Wasilishin began employment
                                            4
                                                with Defendants as a server, performing various repetitive tasks such as serving drinks
                                            5
                                                and food to customers, cleaning, busing tables, and other side work.
                                            6
                                            7         62.    In approximately December 2016, Plaintiff Hunt began employment with
                                            8   Defendants as a server, performing various repetitive tasks such as serving drinks and
                                            9
                                                food to customers, cleaning, busing tables, and other side work.
                                           10
                                                      63.    Rather than pay their tipped employees the applicable minimum wage, for
                                           11
BENDAU & BENDAU PLLC




                                           12   the time Plaintiffs were paid as a tipped employee, Defendants imposed a tip credit upon
                       Phoenix, AZ 85060




                                           13   Plaintiffs’ wages at below the applicable minimum wage.
                        P.O. Box 97066




                                           14
                                                      64.    Throughout the duration of their employment, Plaintiffs were paid a rate of
                                           15
                                                the applicable Arizona minimum wage less a tip credit of approximately $3.00 per hour.
                                           16
                                           17         65.    As a result of Defendants’ imposition of a tip credit, Plaintiffs were forced

                                           18   to perform work at an hourly rate that was less than the applicable minimum wage.
                                           19
                                                      66.    Defendants failed to inform Plaintiffs and the Collective Members of the
                                           20
                                                provisions of 29 U.S.C. § 203(m) at any time during the duration of their employment
                                           21
                                           22   with Defendants. As such, the Defendants were not entitled to impose any tip credit upon

                                           23   Plaintiffs’ and the Collective Members’ wages, and the Defendants should have therefore
                                           24
                                                paid the full Arizona minimum wage to Plaintiffs and the Collective Members for all time
                                           25
                                                they worked during the course of their regular 40-hour workweeks.
                                           26
                                           27
                                           28
                                                                                           -14-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 15 of 29



                                                      67.    Defendants also engaged in the regular policy and practice of deducting
                                            1
                                            2   wages from each of their tipped employees’–including Plaintiffs’ and the Collective
                                            3   Members’–paychecks allegedly to cover the cost of optional employee food and drink
                                            4
                                                allowances. Nonetheless, Defendants still charged their tipped employees–including
                                            5
                                                Plaintiffs and the Collective Members–for all food and drink they consumed during their
                                            6
                                            7   employment with Defendants.
                                            8         68.    Defendants also engaged in the regular policy and practice of requiring
                                            9
                                                Plaintiffs and the Collective Members to attend weekly, unpaid server meetings.
                                           10
                                                      69.    Defendants’ failure to provide tip credit notice to Plaintiffs and the
                                           11
BENDAU & BENDAU PLLC




                                           12   Collective Members violated 29 U.S.C. § 203(m) such that Defendants were prohibited
                       Phoenix, AZ 85060




                                           13   from exercising any tip credit whatsoever against Plaintiffs’ and the Collective Members’
                        P.O. Box 97066




                                           14
                                                wages at all material times, and the manner in which Defendants paid Plaintiffs and the
                                           15
                                                Collective Members therefore violated 29 U.S.C. § 206(a).
                                           16
                                           17         70.    Therefore, in a given workweek, and during each and every workweek of

                                           18   Plaintiffs’ employment with Defendants, Plaintiffs worked for Defendants and were not
                                           19
                                                paid the applicable minimum wage under the FLSA 29, U.S.C. § 206(a).
                                           20
                                                      71.    Defendants’ policy and practice of deducting wages from each of their
                                           21
                                           22   tipped employees’–including Plaintiffs’ and the Collective Members’–paychecks

                                           23   allegedly to cover the cost of optional employee food and drink allowances brought
                                           24
                                                Plaintiffs’ and the Collective Members’ wages below the applicable minimum wage and
                                           25
                                                as such violated 29 U.S.C. § 206(a).
                                           26
                                           27
                                           28
                                                                                           -15-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 16 of 29



                                                       72.    Therefore, in a given workweek, and during each and every workweek of
                                            1
                                            2   Plaintiffs’ employment with Defendants, Plaintiffs worked for Defendants and were not
                                            3   paid the applicable minimum wage under the FLSA 29, U.S.C. § 206(a).
                                            4
                                                       73.    Therefore, in a given workweek, and during each and every workweek of
                                            5
                                                Plaintiffs’ and the Collective Members’ employment with Defendants, Plaintiffs and the
                                            6
                                            7   Collective Members worked for Defendants and were not paid the applicable minimum
                                            8   wage under the FLSA 29, U.S.C. § 206(a).
                                            9
                                                       74.    Plaintiffs and the Collective Members are covered employees within the
                                           10
                                                meaning of the Fair Labor Standards Act (“FLSA”).
                                           11
BENDAU & BENDAU PLLC




                                           12          75.    Defendants refused and/or failed to properly disclose to or apprise Plaintiffs
                       Phoenix, AZ 85060




                                           13   and the Collective Members of their rights under the FLSA.
                        P.O. Box 97066




                                           14
                                                       76.    Defendants wrongfully withheld wages from Plaintiffs and the Collective
                                           15
                                                Members by failing to pay all wages due for hours Plaintiffs and the Collective Members.
                                           16
                                           17          77.    Defendants individually and/or through an enterprise or agent, directed and

                                           18   exercised control over Plaintiffs’ and the Collective Members’ work and wages at all
                                           19
                                                relevant times.
                                           20
                                                       78.    Due to Defendants’ illegal wage practices, Plaintiffs and the Collective
                                           21
                                           22   Members are entitled to recover from Defendants compensation for unpaid minimum

                                           23   wages, an additional amount equal amount as liquidated damages, interest, and
                                           24
                                                reasonable attorney’s fees and costs of this action under 29 U.S.C. § 216(b).
                                           25
                                                                      COLLECTIVE ACTION ALLEGATIONS
                                           26
                                           27
                                           28
                                                                                           -16-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 17 of 29



                                                       79.    Plaintiffs reallege and incorporate by reference all allegations in all
                                            1
                                            2   preceding paragraphs.
                                            3          80.    Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) on their own
                                            4
                                                behalves and as representatives of individuals similarly situated who are current or
                                            5
                                                former servers and bartenders of Defendants.
                                            6
                                            7          81.    At all times material, Defendants paid Plaintiffs and the Collective
                                            8   Members at a rate of less than the full, applicable Arizona and federal minimum wage.
                                            9
                                                       82.    Defendants subjected Plaintiffs and the Collective Members to their
                                           10
                                                practice of failing to inform Plaintiffs and the Collective Members of the provisions of 29
                                           11
BENDAU & BENDAU PLLC




                                           12   U.S.C. § 203(m) at any time during the duration of their employment with Defendants.
                       Phoenix, AZ 85060




                                           13          83.    Defendants also subjected Plaintiffs and the Collective Members to their
                        P.O. Box 97066




                                           14
                                                regular policy and practice of deducting wages from each of their tipped employees’–
                                           15
                                                including Plaintiffs’ and the Collective Members’–paychecks allegedly to cover the cost
                                           16
                                           17   of optional employee food and drink allowances.

                                           18          84.    Defendants also subjected Plaintiffs and the Collective Members to their
                                           19
                                                regular policy and practice of requiring Plaintiffs and the Collective Members to attend
                                           20
                                                weekly, unpaid server meetings every Sunday.
                                           21
                                           22          85.    At all times material, Plaintiffs and the Collective Members are and have

                                           23   been similarly situated, have had substantially similar job requirements and pay
                                           24
                                                provisions, and are and have been subject to Defendants’ decision, policy, plan, and
                                           25
                                                common programs, practices, procedures, protocols, routines, and rules.
                                           26
                                           27
                                           28
                                                                                            -17-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 18 of 29



                                                       86.     Plaintiffs’ claims stated in this complaint are essentially the same as those
                                            1
                                            2   of the Collective Members. This action is properly maintained as a collective action
                                            3   because in all pertinent aspects the employment relationship of individuals similarly
                                            4
                                                situated to Plaintiffs is identical or substantially similar.
                                            5
                                                       87.     Plaintiffs and the Collective Members were each compensated exclusively
                                            6
                                            7   on an hourly basis for the duration of their employment with Defendants.
                                            8          88.     The Collective Members perform or have performed the same or similar
                                            9
                                                work as Plaintiffs.
                                           10
                                                       89.     Defendants’ failure to pay minimum wage compensation required by the
                                           11
BENDAU & BENDAU PLLC




                                           12   FLSA results from generally applicable policies or practices, and does not depend on the
                       Phoenix, AZ 85060




                                           13   personal circumstances of Plaintiffs or the Collective Members.
                        P.O. Box 97066




                                           14
                                                       90.     While Plaintiffs and Defendants have described Plaintiffs’ and the
                                           15
                                                Collective Members’ job titles as servers and bartenders, the specific job titles or precise
                                           16
                                           17   job responsibilities of each Collective Member does not prevent collective treatment.

                                           18          91.     All Collective Members, irrespective of their particular job requirements
                                           19
                                                and job titles, are entitled to proper minimum wage compensation for all hours worked in
                                           20
                                                a given workweek.
                                           21
                                           22          92.     Although the exact amount of damages may vary among the Collective

                                           23   Members, the damages for the Collective Members can be easily calculated by a simple
                                           24
                                                formula. The claims of all Collective Members arise from a common nucleus of facts.
                                           25
                                                Liability is based on a systematic course of wrongful conduct by the Defendants that
                                           26
                                           27   caused harm to all of the Collective Members.

                                           28
                                                                                              -18-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 19 of 29



                                                        93.   As such, Plaintiffs bring their FLSA minimum wage claims as a collective
                                            1
                                            2   action on behalf of the following class:
                                            3                 The FLSA Collective Members are all of Defendants’ current
                                            4                 and former servers and bartenders who were paid an hourly
                                                              rate of less than the applicable Arizona minimum wage on
                                            5                 account of their receiving tips, starting three years before this
                                                              lawsuit was filed up to the present.
                                            6
                                            7           94.   Defendants’ unlawful conduct, as described in this Collective Action
                                            8   Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor
                                            9
                                                costs by refusing and/or failing to properly compensate its employees according to the
                                           10
                                                FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12           95.   Defendants are aware or should have been aware that federal law required
                       Phoenix, AZ 85060




                                           13   them to inform Plaintiffs and the Collective Members of the provisions of 29 U.S.C. §
                        P.O. Box 97066




                                           14
                                                203(m) before the beginning of their employment with Defendants.
                                           15
                                                        96.   Defendants are aware or should have been aware that the FLSA prohibited
                                           16
                                           17   their regular policy and practice of deducting wages from each of their tipped

                                           18   employees’–including Plaintiffs’ and the Collective Members’–paychecks allegedly to
                                           19
                                                cover the cost of optional employee food and drink allowances.
                                           20
                                                        97.   Defendants’ unlawful conduct has been widespread, repeated, and
                                           21
                                           22   consistent.

                                           23           98.   This action is properly brought and maintained as an opt-in collective
                                           24
                                                action pursuant to 29 U.S.C. § 216(b).
                                           25
                                                        99.   Upon information and belief, the individuals similarly situated to Plaintiffs
                                           26
                                           27   include more than one hundred (100) employees currently and/or formerly employed by

                                           28
                                                                                           -19-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 20 of 29



                                                Defendants, and Plaintiffs are unable to state the precise number of similarly-situated
                                            1
                                            2   employees because that information is solely in Defendants’ possession, custody, or
                                            3   control, but it can be readily ascertained from their employment records and the records
                                            4
                                                of Defendants’ payroll processor.
                                            5
                                                        100.   Notice can be provided to the Collective Members by First Class Mail to
                                            6
                                            7   the last address known to Defendants, via email at the last known email address known to
                                            8   Defendants, and by text message to the last known telephone number known to
                                            9
                                                Defendants.
                                           10
                                                                                         DAMAGES
                                           11
BENDAU & BENDAU PLLC




                                           12           101.   Plaintiffs reallege and incorporate by reference all allegations in all
                       Phoenix, AZ 85060




                                           13   preceding paragraphs.
                        P.O. Box 97066




                                           14
                                                        102.   Plaintiffs and the Collective Members are entitled to recover compensation
                                           15
                                                for the hours they worked for which they were not paid at the federally mandated and
                                           16
                                           17   Arizona mandated minimum wage rate–i.e., Plaintiffs and the Collective Members are

                                           18   entitled to the federally- and Arizona-mandated minimum wage rate, less hourly wages
                                           19
                                                paid.
                                           20
                                                        103.   Plaintiffs and the Collective Members are also entitled to an amount equal
                                           21
                                           22   to all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).

                                           23           104.   Plaintiffs and the Collective Members are also entitled to recover their
                                           24
                                                attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                           25
                                           26
                                           27
                                           28
                                                                                             -20-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 21 of 29



                                                             COUNT ONE: FAIR LABOR STANDARDS ACT
                                            1
                                                       FAILURE TO PAY MINIMUM WAGE (NO TIP CREDIT NOTICE)
                                            2
                                                       105.   Plaintiffs reallege and incorporate by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          106.   The Defendants did not inform Plaintiffs or the Collective Members of the
                                            6
                                                provisions of the “tip credit” in 29 U.S.C. § 203(m).
                                            7
                                                       107.   As a result, the Defendants were not entitled to take a tip credit against
                                            8
                                            9   Plaintiffs’ and the Collective Members’ minimum wages.

                                           10          108.   The Defendants failed and/or refused to pay Plaintiffs and the Collective
                                           11
BENDAU & BENDAU PLLC




                                                Members the full minimum wage according to the provisions of the FLSA for each and
                                           12
                                                every workweek that Plaintiffs and the Collective Members worked for the Defendants,
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   for the duration of their employment, in violation of 29 U.S.C. § 206(a).

                                           15          109.   As such, full applicable minimum wage for such time Plaintiffs and the
                                           16
                                                Collective Members worked is owed to Plaintiffs and the Collective Members for the
                                           17
                                                entire time they were employed by the Defendants.
                                           18
                                           19          110.   Defendants knew that – or acted with reckless disregard as to whether –

                                           20   their failure to pay to Plaintiffs and the Collective Members the full minimum wage over
                                           21   the course of their employment would violate federal and state law, and Defendants were
                                           22
                                                aware of the FLSA minimum wage requirements during Plaintiffs’ and the Collective
                                           23
                                           24   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of

                                           25   the FLSA.
                                           26
                                           27
                                           28
                                                                                            -21-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 22 of 29



                                                       111.   Plaintiffs and the Collective Members are therefore entitled to
                                            1
                                            2   compensation for the full minimum wage at an hourly rate, to be proven at trial, plus an
                                            3   additional equal amount as liquidated damages, together with interest, reasonable
                                            4
                                                attorneys’ fees, and costs.
                                            5
                                                       WHEREFORE, Plaintiffs, Nicole Wasilishin and Felicia Hunt, individually, and
                                            6
                                            7   on behalf of all other similarly situated persons, requests that this Court grant the
                                            8   following relief in Plaintiffs’ and the Collective Members’ favor, and against Defendants:
                                            9
                                                       A.     For the Court to declare and find that the Defendants committed one or
                                           10
                                                              more of the following acts:
                                           11
BENDAU & BENDAU PLLC




                                           12                 i.       violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                       Phoenix, AZ 85060




                                           13                          by failing to pay proper minimum wages;
                        P.O. Box 97066




                                           14
                                                              ii.      willfully violated minimum wage provisions of the FLSA, 29 U.S.C.
                                           15
                                                                       § 206;
                                           16
                                           17          B.     For the Court to award compensatory damages, including liquidated

                                           18                 damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                           19
                                                              trial;
                                           20
                                                       C.     For the Court to award prejudgment and post-judgment interest on any
                                           21
                                           22                 damages awarded;

                                           23          D.     For the Court to award Plaintiffs’ and the Collective Members’ reasonable
                                           24
                                                              attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           25
                                                              all other causes of action set forth in this Complaint;
                                           26
                                           27
                                           28
                                                                                             -22-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 23 of 29



                                                      E.     For the Court to provide reasonable incentive awards for each named
                                            1
                                            2                Plaintiff to compensate them for the time they spent attempting to recover
                                            3                wages for the Collective Members and for the risks they took in doing so;
                                            4
                                                      F.     Such other relief as this Court deems just and proper.
                                            5
                                                             COUNT TWO: FAIR LABOR STANDARDS ACT
                                            6
                                                      FAILURE TO PAY MINIMUM WAGE (IMPROPER DEDUCTIONS)
                                            7
                                                      112.   Plaintiffs reallege and incorporate by reference all allegations in all
                                            8
                                            9   preceding paragraphs.

                                           10         113.   Defendants also engaged in the regular policy and practice of deducting
                                           11
BENDAU & BENDAU PLLC




                                                wages from each of their tipped employees’–including Plaintiffs’ and the Collective
                                           12
                                                Members’–paychecks each and every workweek.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14         114.   Such deductions were allegedly imposed to cover the cost of optional

                                           15   employee food and drink allowances.
                                           16
                                                      115.   Such conduct by Defendants brought necessarily brought Defendants’
                                           17
                                                tipped employees’–including Plaintiffs’ and the Collective Members’–wages below the
                                           18
                                           19   applicable minimum wage, in violation of 29 U.S.C. § 203(m).

                                           20         116.   In a given workweek, Defendants failed to pay Plaintiffs and the Collective
                                           21   Members one and one-half times the applicable minimum wage rate of pay for all hours
                                           22
                                                worked.
                                           23
                                           24         117.   As a result of Defendants’ willful failure to pay Plaintiffs and the Collective

                                           25   Members the applicable minimum wage rate for all hours worked in a given workweek,
                                           26   Defendants violated 29 U.S.C. § 206.
                                           27
                                           28
                                                                                           -23-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 24 of 29



                                                        118.   As such, the full applicable minimum wage rate is owed for all hours that
                                            1
                                            2   Plaintiffs and the Collective Members worked in a given workweek.
                                            3           119.   The Defendants failed and/or refused to pay Plaintiffs and the Collective
                                            4
                                                Members the full minimum wage according to the provisions of the FLSA for each and
                                            5
                                                every workweek that Plaintiffs and the Collective Members worked for the Defendants,
                                            6
                                            7   for the duration of their employment, in violation of 29 U.S.C. § 206(a).
                                            8           120.   Defendants have and continue to willfully violate the FLSA by not paying
                                            9
                                                Plaintiffs and the Collective Members a wage equal to the applicable minimum wage rate
                                           10
                                                of pay for all time Plaintiffs and the Collective Members spent working for Defendants.
                                           11
BENDAU & BENDAU PLLC




                                           12           121.   Defendants knew that – or acted with reckless disregard as to whether –
                       Phoenix, AZ 85060




                                           13   their failure to pay to Plaintiffs and the Collective Members the full minimum wage over
                        P.O. Box 97066




                                           14
                                                the course of their employment would violate federal and state law, and Defendants were
                                           15
                                                aware of the FLSA minimum wage requirements during Plaintiffs’ and the Collective
                                           16
                                           17   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of

                                           18   the FLSA.
                                           19
                                                        122.   Plaintiffs and the Collective Members are therefore entitled to
                                           20
                                                compensation for the difference between wages paid and the applicable minimum wage
                                           21
                                           22   rate for all hours worked in a given workweek, to be proven at trial, plus an additional

                                           23   equal amount as liquidated damages, together with interest, costs, and reasonable attorney
                                           24
                                                fees.
                                           25
                                           26
                                           27
                                           28
                                                                                            -24-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 25 of 29



                                                       WHEREFORE, Plaintiffs, Nicole Wasilishin and Felicia Hunt, individually, and
                                            1
                                            2   on behalf of all other similarly situated persons, requests that this Court grant the
                                            3   following relief in Plaintiffs’ and the Collective Members’ favor, and against Defendants:
                                            4
                                                       A.     For the Court to declare and find that the Defendants committed one or
                                            5
                                                              more of the following acts:
                                            6
                                            7                 iii.     violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                            8                          by failing to pay proper minimum wages;
                                            9
                                                              iv.      willfully violated minimum wage provisions of the FLSA, 29 U.S.C.
                                           10
                                                                       § 206;
                                           11
BENDAU & BENDAU PLLC




                                           12          B.     For the Court to award compensatory damages, including liquidated
                       Phoenix, AZ 85060




                                           13                 damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                        P.O. Box 97066




                                           14
                                                              trial;
                                           15
                                                       C.     For the Court to award prejudgment and post-judgment interest on any
                                           16
                                           17                 damages awarded;

                                           18          D.     For the Court to award Plaintiffs’ and the Collective Members’ reasonable
                                           19
                                                              attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           20
                                                              all other causes of action set forth in this Complaint;
                                           21
                                           22          E.     For the Court to provide reasonable incentive awards for each named

                                           23                 Plaintiff to compensate them for the time they spent attempting to recover
                                           24
                                                              wages for the Collective Members and for the risks they took in doing so;
                                           25
                                                       F.     Such other relief as this Court deems just and proper.
                                           26
                                           27
                                           28
                                                                                             -25-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 26 of 29



                                                              COUNT THREE: FAIR LABOR STANDARDS ACT
                                            1
                                                          FAILURE TO PAY MINIMUM WAGE (UNPAID MEETINGS)
                                            2
                                                       123.   Plaintiffs reallege and incorporate by reference all allegations in all
                                            3
                                            4   preceding paragraphs.

                                            5          124.   Defendants engaged in the regular policy and practice of requiring
                                            6
                                                Plaintiffs and the Collective Members to attend weekly, unpaid server meetings.
                                            7
                                                       125.   Such conduct by Defendants brought necessarily brought Defendants’
                                            8
                                            9   tipped employees’–including Plaintiffs’ and the Collective Members’–wages below the

                                           10   applicable minimum wage, in violation of 29 U.S.C. § 206(a).
                                           11
BENDAU & BENDAU PLLC




                                                       126.   In a given workweek, Defendants failed to pay Plaintiffs and the Collective
                                           12
                                                Members one and one-half times the applicable minimum wage rate of pay for all hours
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   worked.

                                           15          127.   As a result of Defendants’ willful failure to pay Plaintiffs and the Collective
                                           16
                                                Members the applicable minimum wage rate for all hours worked in a given workweek,
                                           17
                                                Defendants violated 29 U.S.C. § 206.
                                           18
                                           19          128.   As such, the full applicable minimum wage rate is owed for all hours that

                                           20   Plaintiffs and the Collective Members worked in a given workweek.
                                           21          129.   The Defendants failed and/or refused to pay Plaintiffs and the Collective
                                           22
                                                Members the full minimum wage according to the provisions of the FLSA for each and
                                           23
                                           24   every workweek that Plaintiffs and the Collective Members worked for the Defendants,

                                           25   for the duration of their employment, in violation of 29 U.S.C. § 206(a).
                                           26
                                           27
                                           28
                                                                                            -26-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 27 of 29



                                                        130.   Defendants have and continue to willfully violate the FLSA by not paying
                                            1
                                            2   Plaintiffs and the Collective Members a wage equal to the applicable minimum wage rate
                                            3   of pay for all time Plaintiffs and the Collective Members spent working for Defendants.
                                            4
                                                        131.   Defendants knew that – or acted with reckless disregard as to whether –
                                            5
                                                their failure to pay to Plaintiffs and the Collective Members the full minimum wage over
                                            6
                                            7   the course of their employment would violate federal and state law, and Defendants were
                                            8   aware of the FLSA minimum wage requirements during Plaintiffs’ and the Collective
                                            9
                                                Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                                           10
                                                the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12           132.   Plaintiffs and the Collective Members are therefore entitled to
                       Phoenix, AZ 85060




                                           13   compensation for the difference between wages paid and the applicable minimum wage
                        P.O. Box 97066




                                           14
                                                rate for all hours worked in a given workweek, to be proven at trial, plus an additional
                                           15
                                                equal amount as liquidated damages, together with interest, costs, and reasonable attorney
                                           16
                                           17   fees.

                                           18           WHEREFORE, Plaintiffs, Nicole Wasilishin and Felicia Hunt, individually, and
                                           19
                                                on behalf of all other similarly situated persons, requests that this Court grant the
                                           20
                                                following relief in Plaintiffs’ and the Collective Members’ favor, and against Defendants:
                                           21
                                           22           A.     For the Court to declare and find that the Defendants committed one or

                                           23                  more of the following acts:
                                           24
                                                               v.     violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                           25
                                                                      by failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                             -27-
                                           29
                                           30
                                                 Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 28 of 29



                                                             vi.      willfully violated minimum wage provisions of the FLSA, 29 U.S.C.
                                            1
                                            2                         § 206;
                                            3         B.     For the Court to award compensatory damages, including liquidated
                                            4
                                                             damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                            5
                                                             trial;
                                            6
                                            7         C.     For the Court to award prejudgment and post-judgment interest on any
                                            8                damages awarded;
                                            9
                                                      D.     For the Court to award Plaintiffs’ and the Collective Members’ reasonable
                                           10
                                                             attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                                           11
BENDAU & BENDAU PLLC




                                           12                all other causes of action set forth in this Complaint;
                       Phoenix, AZ 85060




                                           13         E.     For the Court to provide reasonable incentive awards for each named
                        P.O. Box 97066




                                           14
                                                             Plaintiff to compensate them for the time they spent attempting to recover
                                           15
                                                             wages for the Collective Members and for the risks they took in doing so;
                                           16
                                           17         F.     Such other relief as this Court deems just and proper.

                                           18              REQUEST FOR COLLECTIVE ACTION CERTIFICATION
                                           19
                                                      Plaintiffs request that the Court designate this action as a collective action on
                                           20
                                                behalf of the FLSA Collective Members and promptly issue a notice pursuant to 29
                                           21
                                           22   U.S.C. § 216(b) to all similarly situated members of the FLSA opt-in class, apprising

                                           23   them of the pendency of this action, and permitting them to timely assert FLSA claims in
                                           24
                                                this action by filing individual Consent to Sue Forms pursuant to 29 U.S.C. § 216(b).
                                           25
                                                                                JURY TRIAL DEMAND
                                           26
                                           27         Plaintiffs demand a trial by jury on all issues so triable.

                                           28
                                                                                            -28-
                                           29
                                           30
                                                Case 2:18-cv-03328-SMB Document 1 Filed 10/17/18 Page 29 of 29




                                            1
                                                    RESPECTFULLY SUBMITTED this 17th day of October, 2018.
                                            2
                                                                                 BENDAU & BENDAU PLLC
                                            3
                                            4                                             By: /s/ Clifford P. Bendau, II
                                                                                          Clifford P. Bendau, II
                                            5                                             Christopher J. Bendau
                                                                                          Attorneys for Plaintiffs
                                            6
                                            7
                                            8
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                   -29-
                                           29
                                           30
